                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MARIO MARTINE SIMS,

                         Plaintiff,
      v.                                                  Case No. 21-cv-210-pp

SGT. GERNETZKE, SGT. ROEBER,
R. HEPP, and M. SCHOMISCH,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
     WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND SCREENING
                   COMPLAINT UNDER 28 U.S.C. §1915A
______________________________________________________________________________

      Mario Martine Sims, who is incarcerated at Fox Lake Correctional

Institution and is representing himself, filed a complaint under 42 U.S.C.

§1983, alleging that the defendants violated his civil rights. This decision

resolves the plaintiff’s motion for leave to proceed without prepaying the filing

fee, dkt. no. 2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.




                                         1

           Case 2:21-cv-00210-PP Filed 07/20/21 Page 1 of 7 Document 7
      On February 22, 2021, the court ordered the plaintiff to pay an initial

partial filing fee of $2.96. Dkt. No. 5. The plaintiff paid that fee on March 4,

2021. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee. He must pay the remainder of the filing fee over time in

the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).


                                          2

           Case 2:21-cv-00210-PP Filed 07/20/21 Page 2 of 7 Document 7
       To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

       B.     The Plaintiff’s Allegations

       The plaintiff alleges that on October 16, 2018, when he was performing

his work duties at Fox Lake Correctional Institution, his friend passed him a

note. Dkt. No. 1 at 2. Defendant Sgt. Gernetzke allegedly saw the transaction

and told the plaintiff to report to her workstation. Id. The plaintiff states that

Gernetzke told him to give her what he had but the plaintiff put the note in his

mouth and started chewing it. Id. He says that as he tried to swallow the note,

defendant Sgt. Roeber placed him in restraints. Id. Gernetzke then allegedly

grabbed the plaintiff by the front of his neck, choking him, while Roeber firmly

gripped the back of his neck. Id. The plaintiff alleges that Roeber started yelling

at Gernetzke to let the plaintiff go because the plaintiff could not breathe. Id.

He says that Gernetzke complied after a few demands. Id. The plaintiff states

that he was then placed in segregation “with a fractured and scratched neck.”

Id. at 3.

       The plaintiff seeks compensatory damages from Gernetzke and Roeber

for assault and battery, excessive force and trauma. Id. He seek damages for

neglect from defendants R. Hepp and M. Schomisch. Id.


                                            3

            Case 2:21-cv-00210-PP Filed 07/20/21 Page 3 of 7 Document 7
      C.     Analysis

      Individual liability under 42 U.S.C. §1983 requires a defendant’s

personal involvement in the alleged constitutional violation. See Perez v.

Fenoglio, 792 F.3d 768, 781 (7th Cir. 2015); Palmer v. Marion Cty., 327 F.3d

588, 594 (7th Cir. 2003). The plaintiff did not make any allegations against

defendants R. Hepp and M. Schomisch. He does not explain who these

defendants are or what they did (or did not do) to violate his rights. The court

will not allow the plaintiff proceed against these two defendants and will

dismiss them.

      To state a claim for excessive use of force under the Eighth Amendment,

a plaintiff must allege that a defendant applied force maliciously and

sadistically to cause harm rather than in a good faith attempt to maintain or

restore discipline. Hudson v. McMillian, 503 U.S. 1, 6-7 (1992); Rice ex rel.

Rice v. Corr. Med. Servs., 675 F.3d 650, 668 (7th Cir. 2012). Factors relevant

to a defendant’s mental state include the need for force, the amount of force

used, the threat reasonably perceived by officers, efforts made to temper the

severity of the force and the extent of injuries caused by the force. Whitley v.

Albers, 475 U.S. 312, 321 (1986); Rice, 675 F.3d at 668. A “prisoner need not

show a ‘significant injury’ in order to have a good claim under the [E]ighth

[A]mendment, if a guard inflicted pain maliciously or sadistically.” Guitron v.

Paul, 675 F.3d 1044, 1046 (7th Cir. 2012) (citing Hudson, 503 U.S. at 7).

Construed liberally, the plaintiff’s allegations state an Eighth Amendment

excessive force claim against defendants Gernetzke and Roeber and the court

will allow the plaintiff to proceed against those two defendants under the

Eighth Amendment.




                                         4

           Case 2:21-cv-00210-PP Filed 07/20/21 Page 4 of 7 Document 7
       In Wisconsin, a battery, or assault and battery, is a common law tort,

defined as an intentional contact with another that is unpermitted. Estate of

Thurman v. City of Milwaukee, 197 F. Supp. 2d 1141, 1151-52 (E.D. Wis.

2002) (citing McCluskey v. Steinhorst, 45 Wis. 2d 350, 357 (1970)). At this

early stage, the court will exercise its supplemental jurisdiction under 28

U.S.C. §1367(a) and will allow the plaintiff to proceed on a state law claim of

assault and battery against Gernetzke and Roeber.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court DISMISSES defendants R. Hepp and M. Schomisch.

       Under an informal service agreement between the Wisconsin Department

of Justice and this court, the court will electronically transmit a copy of the

complaint and this order to the Wisconsin Department of Justice for service on

defendants Sgt. Gernetzke and Sgt. Roeber. Under the informal service

agreement, the court ORDERS those defendants to file a responsive pleading to

the complaint within 60 days.

       The court ORDERS that the Warden of Fox Lake Correctional Institution

or his or her designee must collect from his institution trust account the

$347.04 balance of the filing fee by collecting monthly payments from the

plaintiff’s prison trust account in an amount equal to 20% of the preceding

month’s income credited to the plaintiff’s trust account and forwarding

payments to the clerk of court each time the amount in the account exceeds

$10 in accordance with 28 U.S.C. §1915(b)(2). The agency must clearly identify

the payments by the case name and number. If the plaintiff transfers to

another county, state or federal institution, the transferring institution must


                                         5

          Case 2:21-cv-00210-PP Filed 07/20/21 Page 5 of 7 Document 7
forward a copy of this order, along with the plaintiff's remaining balance, to the

receiving institution.

      The court will send a copy of this order to Warden at Fox Lake

Correctional Institution.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for completing discovery

and filing dispositive motions.

      The court ORDERS that plaintiffs who are in custody at Prisoner E-Filing

Program institutions1 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are in custody at all other prison facilities must send the original

document for each filing to the court to the following address:

                            Office of the Clerk
                            United States District Court
                            Eastern District of Wisconsin
                            362 United States Courthouse
                            517 E. Wisconsin Avenue
                            Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. The court also advises the plaintiff that

it is his responsibility to promptly notify the court if he is released from



1The Prisoner E-Filing Program is mandatory for all persons incarcerated at
Green Bay Correctional Institution, Waupun Correctional Institution, Dodge
Correctional Institution, Wisconsin Secure Program Facility, Columbia
Correctional Institution, and Oshkosh Correctional Institution.
                                          6

         Case 2:21-cv-00210-PP Filed 07/20/21 Page 6 of 7 Document 7
custody or transferred to a different institution. The plaintiff’s failure to keep

the court advised of his address may result in the court dismissing this case

without further notice.

      The court will include a guide prepared by court staff to address common

questions that arise in cases filed by prisoners. Entitled “Answers to Prisoner

Litigants’ Common Questions,” this guide contains information that the

plaintiff may find useful in prosecuting his case.

      Dated in Milwaukee, Wisconsin, this 20th day of July, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         7

         Case 2:21-cv-00210-PP Filed 07/20/21 Page 7 of 7 Document 7
